Case: 13-10630     Date Filed: 02/04/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]




                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-10630
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 1:10-cv-23589-JLK



FELICE ABBY,
Individually and on behalf of all similarly situated,

                                                                 Plaintiff-Appellant,

                                        versus

ROBERT PAIGE,
WINDY POINTE HOMEOWNERS ASSOCIATION, INC.,

                                                             Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (February 4, 2014)

Before TJOFLAT, JORDAN, and HILL, Circuit Judges.
               Case: 13-10630    Date Filed: 02/04/2014   Page: 2 of 2


PER CURIAM:

      The district judge, in an opinion analyzing each issue between the parties,

rendered judgments in favor of plaintiff and defendant. We have carefully

reviewed the opinion accompanying those results, the exhaustive record, and the

brief of each party.

      Finding no error, the judgment of the district court is affirmed.

      AFFIRMED.




                                          2